     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3481 Page 1 of 19



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANDRES ROMERO,                                    Case No.: 19cv1781 JM (KSC)
12                                     Plaintiff,
13    v.
                                                        ORDER ON CROSS MOTIONS FOR
14    MONTEREY FINANCIAL SERVICES,
                                                        SUMMARY JUDGMENT
      LLC; and EQUIFAX INFORMATION
15
      SERVICES, LLC,
16                                  Defendants.
17
18
19          Defendant Monterey Financial Services, LLC (“Monterey”) moves for summary
20    judgment. 1 (Doc. No. 44.) Plaintiff also moves for summary judgment. (Doc. No. 56.)
21    The motions have been briefed and the court finds them suitable for submission without
22    oral argument in accordance with Civil Local Rule 7.1(d)(1). For the below reasons, the
23    motions are GRANTED IN PART and DENIED N PART.
24
25
26    1
        Defendant Equifax Financial Services, LLC (“Equifax”) also moved for summary
27    judgment. (Doc. No. 54.) On December 4, 2020, however, Plaintiff filed notice that his
      claims against Equifax were resolved, and his only active claims are against Monterey.
28    (Doc. No. 61.)
                                                    1
                                                                               19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3482 Page 2 of 19



1           I.     BACKGROUND
2           The parties do not dispute the following facts. Monterey is in the business of
3     purchasing and collecting debts.       Monterey collected debts for a company called
4     Emporium, which is not a party to this case. Two cell phones, a pair of headphones, and a
5     portable phone charger were purchased online using some of Plaintiff’s information. The
6     goods were delivered to a Texas address. Plaintiff claims he never lived in Texas, does not
7     know anyone that lives in Texas, and did not receive the items.
8           Emporium assigned the debt related to the phone purchase to Monterey for
9     “servicing.” As part of the assignment, Emporium provided Monterey with Plaintiff’s
10    name and social security number. Emporium gave the account a “fraud score.” At the
11    time of assignment, the debt was not past due and two payments had been made. When
12    the debt was not paid, Monterey attempted to collect the debt. Monterey sent a letter and
13    called Plaintiff. Plaintiff said the account was not his. Monterey began reporting the
14    account on Plaintiff’s credit report. As a result of the call, however, Monterey reported the
15    account as disputed. Plaintiff disputed the account by submitting multiple consumer
16    dispute verifications (CDVs) in which he claimed the account was fraudulent. Some of the
17    CDVs contained a report of identity theft Plaintiff made to police.
18          Monterey investigated the dispute and considered the following: (1) the “import file”
19    it received upon assignment contained Plaintiff’s name, date of birth, and social security
20    number; (2) Emporium had already conducted a “fraud check;” and (3) several payments
21    were made on the account. Monterey continued to attempt to collect the debt and sent
22    Plaintiff a letter including the underlying agreement as proof of the debt. Plaintiff
23    subsequently called Monterey, and a representative suggested sending proof of where he
24    lived at the time the agreement was executed. Plaintiff did not provide any further
25    information to Monterey. Plaintiff left a voicemail for Monterey granting permission to
26    speak with his attorney. When a collection supervisor spoke with Plaintiff’s attorney, the
27    supervisor said that Monterey would delete the account from Plaintiff’s credit report, and
28    did so that same day.

                                                    2
                                                                                   19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3483 Page 3 of 19



1           Plaintiff subsequently filed the instant action alleging violations of: (1) the Fair Debt
2     Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq.; (2) the Rosenthal Fair Debt
3     Collection Practices Act (RFDCPA), CAL. CIV. CODE § 1788, et seq.; (3) the Fair Credit
4     Reporting Act (FCRA), 15 U.S.C. §1681, et seq.; (4) the California Consumer Credit
5     Reporting Agencies Act (CCCRAA), CAL. CIV. CODE § 1785.1, et seq.; (5) and the
6     California Identity Theft Act (CITA), id. § 1798.92, et seq. In his opposition to Monterey’s
7     motion, however, Plaintiff voluntarily agreed to dismiss his FDCPA claim. (Doc. No. 49
8     at 16 n.3.)
9           II.     LEGAL STANDARDS
10          “The court shall grant summary judgment if the movant shows that there is no
11    genuine issue as to any material fact and that the movant is entitled to judgment as a matter
12    of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of informing the
13    court of the basis for its motion and identifying those portions of the record demonstrating
14    the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
15    (1986). “A material issue of fact is one that affects the outcome of the litigation and
16    requires a trial to resolve the parties’ differing versions of the truth.” SEC v. Seaboard,
17    677 F.2d 1301, 1306 (9th Cir. 1982). Once the moving party has done so, the nonmoving
18    party must “go beyond the pleadings and by [its] own affidavits, or by the depositions,
19    answers to interrogatories, and admissions on file, designate specific facts showing that
20    there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation and citation
21    omitted). The court must examine the evidence in the light most favorable to the non-
22    moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). The court may
23    not weigh evidence or make credibility determinations. Berg v. Kincheloe, 794 F.2d 457,
24    459 (9th Cir. 1986). Any doubt as to the existence of any issue of material fact requires
25    denial of the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Summary
26    judgment can only be entered “if, under the governing law, there can be but one reasonable
27    conclusion as to the verdict.” Anderson, 477 U.S. at 250. Even in the absence of a factual
28    dispute, a district court has the power to “deny summary judgment in a case where there is

                                                    3
                                                                                     19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3484 Page 4 of 19



1     reason to believe that the better course would be to proceed to a full trial.” Id. at 255. The
2     trial court’s inquiry is not whether a reasonable trier of fact is likely to find in favor of the
3     opposing party, but whether it could do so. McIndoe v. Huntington Ingals, 817 F.3d 1170,
4     1176 (9th Cir. 2016). Where cross motions for summary judgment are filed, the court must
5     examine the entire record before ruling on either motion. Fair Hous. Council of Riverside
6     Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1137 (9th Cir. 2001).
7            III.   DISCUSSION
8            Both parties move for summary judgment on: (1) whether Monterey conducted a
9     reasonable investigation of Plaintiff’s dispute under the FCRA; (2) whether Monterey’s
10    investigation constituted a willful violation of the FCRA; (3) whether the debt at issue was
11    a consumer debt under RFDCPA; (4) whether Monterey knew or should have known the
12    information it reported to the credit reporting agencies was inaccurate under the CCCRAA;
13    and (5) whether Monterey was a “claimant” under CITA. Monterey also argues Plaintiff’s
14    claim for emotional damages under both the FCRA and CCCRAA fails because it is not
15    supported by competent evidence of genuine injury, and that Plaintiff’s claim for actual
16    damages in the form of emotional distress under RFDCPA fails because he is unable to
17    establish the elements of a claim for intentional infliction of emotional distress (IIED).
18           Summary judgment adjudicates entire claims or legal issues, not questions of fact.
19    In large measure, the parties ask this court to determine, as a matter of law, questions that
20    are essentially factual, i.e., the reasonableness of an investigation by Monterey under all
21    the circumstances, whether Monterey acted willfully, and whether Monterey had actual or
22    constructive knowledge of the inaccuracy of reported information. These are questions
23    best left to the trier of fact.
24           Notwithstanding the limitation of this court to adjudicate these factual issues as a
25    matter of law, the court engages in the following analysis which may be of assistance to
26    the parties in evaluating their respective positions.
27    ///
28    ///

                                                      4
                                                                                      19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3485 Page 5 of 19



1                  A.     FCRA
2                         1.    Reasonable Investigation
3           Under the FCRA, after receiving notice of Plaintiff’s dispute, Monterey was required
4     to “(A) conduct an investigation with respect to the disputed information; (B) review all
5     relevant information provided by the consumer reporting agency[; and] (C) report the
6     results of the investigation to the consumer reporting agency[.]” 15 U.S.C. § 1681s-
7     2(b)(1). The violation must be negligent or willful. See 15 U.S.C. §§ 1681n, 1681o. “To
8     prove a negligent violation, a plaintiff must show that the defendant acted pursuant to an
9     objectively unreasonable interpretation of the statute.” Marino v. Ocwen Loan Servicing
10    LLC, 978 F.3d 669, 673 (9th Cir. 2020) (citation omitted).
11          Here, the parties genuinely dispute multiple facts that are material to the
12    reasonableness of Monterey’s investigation under the FCRA. For example, the parties
13    dispute whether Monterey investigated: (1) whether Plaintiff lived in Texas or had family
14    or friends in Texas, (Doc. No. 50-1 ¶ 68); (2) whether the telephone number listed in the
15    underlying agreement belonged to Plaintiff, (id. ¶ 71); (3) whether the IP address that was
16    used to electronically sign the agreement belonged to Plaintiff; and (4) whether the e-mail
17    address contained in the “import file” belonged to Plaintiff, (id. ¶¶ 65-66). The parties also
18    dispute whether the “fraud checks” conducted by Emporium verified whether the bank
19    account belonged to Plaintiff, (id. ¶ 64), and whether the police report provided by Plaintiff
20    included the results of an investigation, (Doc. No. 49-27 ¶ 21). Although Monterey admits
21    that it “believed it was probable that the [a]ccount was opened fraudulently,” it nonetheless
22    disputes Plaintiff was a “victim of identity theft.” (Doc. No. 50-1 ¶ 100.)
23          Additionally, a reasonable trier of fact could find Monterey’s investigation was not
24    objectively reasonable. For example, it is undisputed that Plaintiff told Monterey he did
25    not make the purchase, and Monterey eventually “deleted” the account. (Id. ¶¶ 82-83, 90.)
26    It is also undisputed that Plaintiff reported the incident to the police, provided Monterey
27    with a copy of the police report, and the detective who took the report called Monterey, but
28    Monterey did not call him back. (Id. ¶¶ 82-83, 93-95.) It is also undisputed the goods

                                                    5
                                                                                    19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3486 Page 6 of 19



1     purchased online were shipped to a Texas address, and Monterey apparently does not
2     dispute that Plaintiff never lived in Texas and never received the goods. 2 (Doc. No. 50-1
3     ¶ 48.) Furthermore, it is undisputed that Monterey did not investigate or trace the IP
4     address that was used to electronically sign the agreement, (id. ¶ 67), or investigate the
5     involvement of a person identified by Plaintiff as the possible identity thief, (id. ¶ 74).
6           A reasonable finder of fact could also find, however, that Monterey’s investigation
7     was objectively reasonable. For example, it is undisputed that Monterey conducted “skip-
8     tracing,” (id. ¶ 75-76), reviewed all the documents in its possession, spoke with Plaintiff,
9     and suggested some additional documents Plaintiff could provide, but Plaintiff never
10    provided any further information, (Doc. No. 49-27 ¶¶ 31-32). It is also undisputed that
11    Monterey “considered” the fact that (1) the “import file” contained Plaintiff’s name, date
12    of birth, and social security number; (2) the product was delivered; (3) Emporium
13    conducted some form of a fraud check as part of its own underwriting; and (4) some
14    payments were made on the account. (Id. ¶ 25.) 3
15          Monterey primarily argues that under Gorman v. Wolpoff & Abramson, LLP, 584
16    F.3d 1147, 1161 (9th Cir. 2009), it was only required to review its own files. (Doc. No. 50
17    at 2.) However, this was not Gorman’s holding. Rather, the court stated the reasonableness
18    of an investigation under 15 U.S.C. § 1681s-2(b) is “generally a question for a finder of
19    fact.” Id. The court nonetheless granted summary judgment for defendant because it “did
20
21
      2
        Monterey objects to the statement that Plaintiff never lived in Texas “to the extent that
22    this statement suggests that [Monterey] knew, or was able to ascertain, this fact prior to the
23    completion of the extensive discovery that occurred in this litigation,” but “following the
      completion of discovery this fact is undisputed.” (Doc. No. 50-1 ¶ 48.)
24
      3
25      The parties also make boilerplate evidentiary objections to nearly every material fact put
      forth by the other, disputed or otherwise. Because the court’s decision does not hinge on
26    the admissibility on any one particular fact or set of facts, at this stage in the litigation, the
27    parties’ numerous evidentiary objections are OVERRULED AS MOOT. The parties will,
      of course, have the opportunity to make motions in limine prior to trial and to make
28    evidentiary objections at trial.
                                                      6
                                                                                       19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3487 Page 7 of 19



1     review all the pertinent records in its possession, which revealed that an initial investigation
2     had taken place,” and because the defendant had “gone outside its own records to
3     investigate the allegations.” Id. Here, it is not reasonable to infer the “fraud score”
4     performed by Emporium constituted an “investigation” to the degree the court found
5     sufficient in Gorman. With the exception of asking Plaintiff for more documents, it is also
6     not clear that Monterey’s investigation went much beyond reviewing the records in its
7     “possession.” For example, as discussed above, Monterey admittedly did not call back the
8     detective that took Plaintiff’s report of identity theft. Finally, it is not clear the parties in
9     Gorman disputed as many material facts as the parties do here, or that the facts surrounding
10    the investigation in Gorman are reasonably comparable to the facts in this case. Indeed,
11    the reasonableness of any investigation involving identity theft is likely to be a highly
12    individualized and fact-intensive inquiry. Accordingly, Gorman does not require a finding
13    as a matter of law that Monterey’s investigation was reasonable. 4
14          Monterey also argues Plaintiff has not met his burden because the only evidence
15    Plaintiff provided in support of his claim of identity theft was the police report that
16    contained nothing but a victim’s statement, and Plaintiff failed to provide bank statements
17    and utility bills that Monterey requested to corroborate Plaintiff’s fraud claims. (Doc. No.
18    44-1 at 26.) As noted above, however, Plaintiff points to multiple facts outside of the police
19    report suggesting that Monterey’s investigation was not reasonable. Certainly, Monterey’s
20
21
22    4
        In its reply, Monterey contends it considered documents “outside its file,” including
23    Emporium’s records, the underlying agreement, and police reports. (Doc. No. 50 at 2.) In
      addition to being raised for the first time in its reply, it is not apparent that any of these
24    documents were actually “outside its file,” or that reviewing these records, in addition to
25    the records “in” the file, warrants a finding that Monterey’s investigation was reasonable
      as a matter of law. As noted above, while the court in Gorman credited the defendant for
26    going “outside its own records” to investigate the allegations, the investigation went
27    beyond reviewing the records in the defendant’s “possession.” 584 F.3d at 1161. Here,
      there is nothing to suggest the records Monterey reviewed were not already in its
28    possession, or that Monterey proactively sought to obtain them.
                                                      7
                                                                                      19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3488 Page 8 of 19



1     apparent request for additional information, and Plaintiff’s undisputed failure to do so,
2     weighs in favor of the reasonableness of the investigation. 5 These facts are not so weighty,
3     however, to require a finding that Monterey’s investigation was reasonable as a matter of
4     law, and Monterey cites no authority suggesting otherwise.
5           Accordingly, the parties’ cross motions for summary judgment on the
6     reasonableness of Monterey’s investigation under the FCRA are DENIED. However,
7     Plaintiff moves for summary judgment as to the remaining prima facia elements of his
8     FCRA claim under 15 U.S.C. § 1681s-2(b), including: (1) Monterey is a “furnisher;”
9     (2) Plaintiff disputed the credit reporting as inaccurate; (3) the credit reporting agency
10    notified the furnisher of the alleged inaccurate information; and (4) the reporting was
11    inaccurate. (Doc. No. 56 at 8-11.) Because these “elements” are undisputed, and Monterey
12    does not oppose Plaintiff’s motion as to these “issues,” Plaintiff’s motion for summary
13    judgment as to these remaining “elements” of his FCRA claim under 15 U.S.C. § 1681s-
14    2(b) is GRANTED.
15                        2.    Willful Violation
16          As noted above, to succeed at trial, Plaintiff must show Monterey’s violation of the
17    FCRA was either negligent or willful. See 15 U.S.C. §§ 1681n, 1681o. Statutory and
18    punitive damages are available for willful violations. 15 U.S.C. § 1681n(a). Willfulness
19    may be shown by a reckless disregard of a statutory duty. Safeco Ins. Co. of Am. v. Burr,
20    551 U.S. 47, 57 (2007). “To prove a willful violation, a plaintiff must show not only that
21    the defendant’s interpretation was objectively unreasonable, but also that the defendant ran
22    a risk of violating the statute that was substantially greater than the risk associated with a
23    reading that was merely careless.” Marino, 978 F.3d at 673 (9th Cir. 2020) (citing Safeco,
24
25
26    5
        Monterey also makes the cursory argument that the “IP address issue” and Plaintiff’s
27    identification of the possible identity thief does not show fraud. (Doc. No. 50 at 3.) The
      issue is not whether Plaintiff showed fraud, however, but whether Monterey’s investigation
28    was reasonable.
                                                    8
                                                                                    19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3489 Page 9 of 19



1     551 U.S. at 57). “That is, the defendant must have taken action involving ‘an unjustifiably
2     high risk of harm that is either known or so obvious that it should be known.’” Taylor v.
3     First Advantage Background Servs. Corp, 207 F. Supp. 3d 1095, 1101 (N.D. Cal. 2016)
4     (quoting Safeco, 551 U.S. at 68).
5           As discussed above, there is a genuine dispute as to whether Monterey’s
6     interpretation of its investigatory obligation under 15 U.S.C. § 1681s-2(b)(1) was
7     objectively unreasonable. Therefore, it cannot be said, as a matter of law, that Monterey’s
8     investigation was not only objectively unreasonable, but that Monterey ran the risk of
9     violating the statute that was substantially greater than the risk associated with a reading
10    that was merely careless. Accordingly, Plaintiff’s motion for summary judgment that
11    Monterey willfully violated the FCRA is DENIED.
12          With respect to Monterey’s motion, it is a closer question whether a reasonable trier
13    of fact could find Monterey’s investigation was both careless and demonstrated a reckless
14    disregard for its statutory duty. However, Plaintiff points to no evidence in the record
15    showing willfulness as opposed to mere carelessness.         Instead, Plaintiff argues that
16    Monterey admits that its investigation consisted solely of “data confirmation,” which
17    several non-controlling cases have found “reprehensible” and worthy of punitive damages
18    because it is a “hands off” method of investigation. (Doc. No. 49 at 25-26.) The facts of
19    those cases, like the facts in this case and those in Gorman, are unique and distinguishable.
20    For example, in Brim v. Midland Credit Mgmt., Inc., 795 F. Supp. 2d 1255, 1263 (N.D.
21    Ala. 2011), the investigations were conducted almost entirely by computer. In Marchisio
22    v. Carrington Mortg. Servs., LLC, 919 F.3d 1288, 1299 (11th Cir. 2019), the investigation
23    consisted of a review of an outdated internal database. Although Monterey may have
24    willfully chosen not to pursue particular lines of investigation, e.g., declining to return a
25    call from the detective who took Plaintiff’s police report, this does not show, as a matter
26    of law, that Monterey willfully disregarded its statutory duties to conduct a reasonable
27    investigation. Accordingly, Monterey’s motion for summary judgment that it did not
28    willfully violate the FCRA is GRANTED.

                                                    9
                                                                                   19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3490 Page 10 of 19



1                         3.     Genuine Injury
2           Monterey argues Plaintiff’s claim for emotional damages under both the FCRA and
3     CCCRAA fails because it must be supported by “competent evidence of ‘genuine injury,’
4     which ‘may be evidenced by one’s conduct and observed by others.’” (Doc. No. 44-1 at
5     29 (quoting Taylor v. Tenant Tracker, Inc., 710 F.3d 824, 828 (8th Cir. 2013)).) Monterey
6     argues that Plaintiff’s testimony that he was “very nervous” is conclusory and should be
7     disregarded. 6 (Id.) Plaintiff’s testimony was not, however, limited solely to claiming he
8     was “very nervous.” Plaintiff testified that from December 2017 to January 2019, i.e., the
9     period when the debt appeared on his credit report, he “got very nervous, to the point where
10    [he] couldn’t stop thinking about it, to the point where [he] couldn’t sleep sometimes,” and
11    that he was afraid that if his employer, the U.S. Navy, found out, he would be in trouble
12    and could lose his security clearance. (Doc. No. 49-27 at 20 ¶ 43.) Plaintiff also testified
13    that he felt offended by Monterey’s refusal to consider the police report he filed, stating,
14    “I’m not about to lie to the police about what happened to me.” (Doc. No. 49-26 at 53.)
15          Monterey further argues Plaintiff’s wife contradicted Plaintiff’s testimony because
16    she testified that Plaintiff’s “symptoms” began in 2015 when his mother was diagnosed
17    with cancer, not 2017 when Plaintiff first spoke with Monterey. (Doc. No. 44-1 at 29-30.)
18    Plaintiff’s wife’s testimony is not, however, as contradictory as Monterey claims. Rather,
19    Plaintiff’s wife testified: (1) Plaintiff was “emotionally . . . . very distraught . . . . [w]hen
20    he first learned . . . . that somebody used his credit card without him knowing,” (Doc. No.
21    44-6 at 18); (2) when Plaintiff is distraught “[h]e gets very nervous, and when he does, he
22    will drink sometimes more than he intends to [and] he will smoke more than he intends
23    to,” (id. at 19); (3) Plaintiff is a “worrywart” and in 2015 Plaintiff’s “mom got cancer and
24    that has – ever since then, you know, it’s changed more so . . . .” and Plaintiff would “get
25
26
      6
27      Plaintiff does not concurrently move for summary judgment as to this or any damages
      issue. See Doc. No. 56-1 at 7 (“Romero now brings this Motion with regard to the issue of
28    [Monterey’s] liability while reserving the issue of damages for trial.”).
                                                     10
                                                                                      19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3491 Page 11 of 19



1     more emotional,” (id. at 19-20); and (4) Plaintiff took sleeping medication “maybe 30 times
2     a year,” but she didn’t know the exact timeframe when he took the medication except that
3     he stopped “maybe” in December 2019, (id. at 21-22).             At most, Plaintiff’s wife’s
4     testimony casts doubt on Plaintiff’s credibility as to when his emotional distress first began,
5     which is not appropriate for resolution on summary judgment.
6           Finally, Monterey cites several non-controlling circuit court decisions in which the
7     court awarded summary judgment to the defendant based on the plaintiff’s vague,
8     conclusory, and uncorroborated deposition testimony regarding emotional damages. (Doc.
9     No. 44-1 at 30.) Here, however, Plaintiff’s testimony is corroborated, at least to some
10    degree, by his wife’s testimony, and Plaintiff’s testimony includes detail that was
11    apparently lacking in the cases cited by Monterey. See Bacharach v. Suntrust Mortg., Inc.,
12    827 F.3d 432, 436 (5th Cir. 2016) (uncorroborated testimony that plaintiff was a “complete
13    wreck” is insufficient under circuit precedent); Taylor, 710 F.3d at 829 (plaintiff failed to
14    offer any reasonable detail about the nature and extent of her alleged emotional distress,
15    and could only corroborate a brief crying episode); Ruffin-Thompkins v. Experian Info.
16    Sols., Inc., 422 F.3d 603, 610 (7th Cir. 2005) (merely alleging that defendant’s actions were
17    “inherently degrading or humiliating” was insufficient under the circuit’s high threshold
18    for proof of damages for emotional distress). Monterey cites no authority suggesting a
19    strict standard for emotional damages exists or should be applied in the Ninth Circuit, or
20    that Plaintiff’s testimony fails to meet such a standard. 7 Accordingly, Monterey’s motion
21    for summary judgment as to Plaintiff’s emotional damages under the FCRA and CCCRAA
22    is DENIED.
23
24
25
26    7
       Monterey also points out that Plaintiff did not seek medical treatment or incur economic
27    damages. (Doc. No. 44-1 at 29.) Monterey cites no authority, however, supporting its
      implied argument that medical treatment or economic damages are required to show
28    emotional damages. These facts go more to the credibility of Plaintiff’s testimony.
                                                    11
                                                                                     19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3492 Page 12 of 19



1                  B.    RFDCPA
2           The RFDCPA “mimics or incorporates by reference the FDCPA’s requirements.”
3     Riggs v. Prober & Raphel, 681 F.3d 1097, 1100 (9th Cir. 2012). To establish a violation
4     of the RFDCPA, a plaintiff must show: (1) the defendant was attempting to collect a
5     “consumer debt;” (2) the defendant was a “debt collector;” (3) the plaintiff was a “debtor;”
6     and (4) the defendant’s collection activities violated the FDCPA and thus the RFDCPA.
7     See CAL. CIV. CODE § 1788.17; see also Barvie v. Bank of Am., N.A., No. 18-CV-449-JLS
8     (BGS), 2018 WL 4537723, at *3 (S.D. Cal. Sept. 21, 2018).
9                        1.     Consumer Debt
10          The RFDCPA defines “consumer debt” as “money, property, or their equivalent, due
11    or owing or alleged to be due or owing from a natural person by reason of a consumer
12    credit transaction.” CAL. CIV. CODE § 1788.2(f). “Consumer credit transaction” is defined
13    as “a transaction between a natural person and another person in which property, services,
14    or money is acquired on credit by that natural person from the other person primarily for
15    personal, family, or household purposes.” Id. § 1788.2(e). Monterey argues Plaintiff’s
16    RFDCPA claim fails because “Plaintiff is unable to establish that the ‘debt’ at issue is
17    consumer debt entered into for personal, family, or household reasons” because, when
18    Monterey first called him, he denied knowing anything about the account or the creditor.
19    (Doc. Nos. 44-1 at 9, 18-19; 49-27 at ¶ 16.) Plaintiff argues the debt is a “consumer debt”
20    because: (1) the underlying agreement refers to the signatory as a “customer” and
21    “consumer,” (2) the items purchased, i.e., two cell phones and some accessories, are
22    consumer in nature; (3) Monterey’s communications contain legally required consumer
23    debt collection disclosures; (4) Monterey reported the debt on Plaintiff’s consumer credit
24    report, not a business credit report; and (5) the policies Monterey provided in discovery
25    refer to the collection of consumer debts for retail products. (Doc. No. 49 at 20.)
26          Here, Monterey does not genuinely dispute any of these facts upon which Plaintiff
27    relies to show the debt was a consumer debt, and Monterey does not argue these facts are
28

                                                   12
                                                                                   19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3493 Page 13 of 19



1     immaterial. 8 Monterey also cites no controlling authority suggesting Plaintiff’s initial
2     ignorance concerning the alleged theft of his identity requires finding, as a matter of law,
3     that the purchase of two cell phones in his name was not a consumer debt under the
4     RFDCPA. In Martin v. Allied Interstate, LLC, 192 F. Supp. 3d 1296, 1306 (S.D. Fla.
5     2016), the main case upon which Monterey relies, the court found that “a victim of identity
6     theft or mistaken identity need not present evidence of the intent or purpose of an unknown
7     person in entering the transaction, but should present evidence of the identity theft or
8     mistaken identity along with some evidence showing that the debt is consumer in nature.”
9     To the extent this standard should be applied here, as discussed above, Plaintiff has shown
10    evidence of the identity theft along with some evidence the debt is consumer in nature. See
11    also Toroussian v. Asset Acceptance, LLC, No. CV 12-03519 DDP (AGRx), 2013 WL
12    5524831, at *6 (C.D. Cal. Oct. 4, 2013) (plaintiff failed to show a “debt” under the FDCPA
13    because she did not even attempt to identify the fraudulent charges made in her name).
14          With respect to Plaintiff’s motion for summary judgment on the consumer debt
15    issue, the evidence of identity theft and a consumer debt does not necessarily prove, as a
16    matter of law, the debt related to the purchase of two cell phones was for personal, family,
17    or household purposes. Because there is no undisputed evidence as to who purchased the
18    cell phones and for what reason, a reasonable trier of fact could find Plaintiff has not met
19    his burden as to this element of his RFDCPA claim. Also, in his own motion for summary
20
21
22    8
        Instead, Monterey repeatedly argues Plaintiff’s declaration should be disregarded under
23    Civil Local Rule 5.4(f) because he did not hand-sign it in violation of Section 2(f) of the
      CM/ECF Administrative Policies and Procedures Manual. (Doc. No. 50 at 9 n.1.) Section
24    2(f) does not specifically state that non-registered users must “hand-sign” documents, only
25    that “the filing party must scan and electronically file the original document.” Regardless,
      Local Rule 5.4(f) is discretionary. Civ. L.R. 5.4(f) (“The Court may direct the Clerk to
26    strike from the record any document which fails to comply with the requirements for
27    electronic filing set forth in the Administrative Policies and Procedures Manual.”) Given
      the COVID-19 pandemic and Plaintiff’s service in the U.S. Navy, the court declines
28    Monterey’s request to disregard the declaration for lack of a hand-signature.
                                                   13
                                                                                  19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3494 Page 14 of 19



1     judgment on the issue of consumer debt, Plaintiff merely incorporates by reference its
2     opposition to Monterey’s motion. (Doc. No. 56-1 at 18.) Accordingly, the parties’ cross
3     motions for summary judgment on whether the debt at issue is a “consumer debt” under
4     the RFDCPA are DENIED.
5           Plaintiff also moves for summary judgment on the remaining elements of his
6     RFDCPA claim, including that Monterey is a “debt collector,” Plaintiff is a “debtor,” and
7     Monterey violated the FDCPA. (Doc. No. 56-1 at 17-22.) Although Monterey does not
8     dispute these elements in its opposition to Plaintiff’s motion for summary judgment, it did
9     so in its own motion for summary judgment. (See Doc. No. 44-1 at 16-19.) As noted
10    above, Plaintiff dropped his FDCPA claim in his opposition to Monterey’s motion, (see
11    Doc. No. 49 at 16 n.3), and the RFDCPA borrows from the FDCPA. Accordingly, and
12    because the issue of whether Monterey violated the FDCPA is more an ultimate issue than
13    an “element” of Plaintiff’s RFDCPA claim, the court defers any decision as to these
14    remaining “elements” of Plaintiff’s RFDCPA claim except as discussed above.
15    Accordingly, Plaintiff’s motion for summary judgment as to these remaining elements of
16    his RFDCPA claim is DENIED.
17                        2.    Actual Damages
18          As noted above, Monterey argues Plaintiff’s claim for actual damages in the form of
19    emotional distress under RFDCPA fails because he is unable to establish the elements of
20    IIED. 9 (Doc. No. 44-1 at 20.) In support of this argument, Monterey cites Costa v. Nat’l
21    Action Fin. Servs., 634 F. Supp. 2d 1069, 1078 (E.D. Cal. 2007), in which the court found
22    that plaintiffs are required to establish the elements of IIED in order to sustain a claim for
23
24
25
26    9
        Plaintiff does not dispute that actual damages are a required element of his RFDCPA
27    claim, and Plaintiff does not move for summary judgment on the actual damages issue
      raised by Monterey. (See Doc. No. 56-1 at 7.)
28

                                                    14
                                                                                    19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3495 Page 15 of 19



1     emotional distress damages under RFDCPA. 10 As recognized in Costa, however, the Ninth
2     Circuit has not decided the issue and district courts are split. See id. As Plaintiff argues,
3     and Monterey does not dispute, the majority of district courts have found that plaintiffs are
4     not required to show the elements of IIED, including extreme and outrageous conduct. See,
5     e.g., Alonso v. Blackstone Fin. Grp. LLC, 962 F. Supp. 2d 1188, 1199 (E.D. Cal. 2013).
6     Instead, Monterey again argues Plaintiff’s testimony regarding his emotional damages
7     conflicts with his wife’s testimony, and that Plaintiff’s word is insufficient to support
8     emotional damages. (Doc. No. 50 at 7.) As discussed above, however, Plaintiff’s
9     testimony is at least somewhat corroborated by his wife’s testimony, and credibility issues
10    are more appropriately resolved at trial.
11          Monterey also cites Alford v. JP Morgan Chase Bank, N.A., Case No. 16-cv-04723-
12    HSG, 2017 WL 6611652, at *5 (N.D. Cal. Dec. 27, 2017), in which the court found
13    plaintiff’s claims of lost sleep and fear of foreclosure in support of his RFDCPA claims
14    were insufficient to survive summary judgment.          Here, however, Plaintiff provides
15    different and more detailed testimony regarding his emotional distress, including that he
16    was concerned about losing his security clearance and being punished by his employer, the
17    U.S. Navy. (Doc. No. 44-1 at 22-23.) He also purportedly seeks to introduce testimony
18    from his wife regarding the manifestation of his distress in unhealthy habits. (Doc. No 49
19    at 30.) As weak as Plaintiff’s claim for emotional damages may be, the degree of Plaintiff’s
20    emotional distress is an issue of material fact that is genuinely disputed. Accordingly,
21    Monterey’s motion for summary judgment on actual damages under RFDCPA is
22    DENIED.
23                 C.    CCCRAA
24          Under the CCCRAA, “[a] person shall not furnish information on a specific
25    transaction or experience to any consumer credit reporting agency if the person knows or
26
27
      10
         Monterey concedes that emotional damages under the FCRA and CCCRAA do not
28    require Plaintiff to establish the elements of a claim for IIED. (Doc. No. 44-1 at 29).
                                                   15
                                                                                   19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3496 Page 16 of 19



1     should know the information is incomplete or inaccurate.” CAL. CIV. CODE § 1785.25(a).
2     Monterey argues Plaintiff’s unsupported claims of fraud he made to Monterey do not
3     unilaterally establish that Monterey knew or should have known the information was
4     inaccurate. (Doc. No. 63 at 19-20.) Monterey also argues the police report provided by
5     Plaintiff did not include the results of an investigation, and was insufficient to overcome
6     conflicting information, including that: (1) the underlying agreement included Plaintiff’s
7     name; (2) multiple payments were made on the debt; (3) Plaintiff’s social security number
8     was utilized to open the account; and (4) Plaintiff refused to substantiate his claims with
9     proof of residency. (Id. at 20.) In opposition, Plaintiff argues the application of his name
10    and social security number is precisely the inaccuracy he reported to Monterey, and cannot
11    serve to support accuracy. (Doc. No. 66 at 12.) Plaintiff also repeats his arguments that
12    Monterey should have initially looked into whether Plaintiff was associated with the bank
13    account that made some payments on the debt, and should have initially utilized skip
14    tracing to confirm he never lived in Texas. (Id.)
15          As discussed above, both parties rely on different material facts, some of which are
16    disputed, that could lead a reasonable trier of fact to conclude Monterey knew or should
17    have known the information was inaccurate. Monterey also does not specifically dispute
18    in its motion it should have known the debt was not Plaintiff’s, only that it did not actually
19    know. 11 Accordingly, the parties’ cross motions for summary judgment as to whether
20    Monterey knew or should have known under the CCCRAA the information it reported was
21    inaccurate are DENIED. However, Plaintiff also moves for summary judgment on other
22    elements of Plaintiff’s CCCRAA claim, including that: (1) Monterey is a “person” under
23    the CCCRAA; (2) Monterey reported the information to a credit reporting agency; and
24    (3) the information reported was inaccurate. (Doc. No. 56-1 at 12-14.) Monterey does not
25
26
      11
27      In its reply, Monterey states there is no reason it should have known the debt was not
      Plaintiff’s, but provides no evidence supporting this claim. Instead, Monterey focuses
28    solely on arguing that it did not actually know. (See Doc. No. 50 at 5-6.)
                                                    16
                                                                                    19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3497 Page 17 of 19



1     oppose Plaintiff’s motion on these grounds. Accordingly, and based on the authorities
2     cited in Plaintiff’s papers, Plaintiff’s motion for summary judgment as to these other
3     elements of his CCCRAA claim is GRANTED.
4                  D.     CITA
5           Under CITA, a “victim of identity theft” may bring an action for damages, civil
6     penalties, and injunctive relief against a “claimant.” CAL. CIV. CODE § 1798.93(a)-(c). A
7     “claimant” is defined as “a person who has or purports to have a claim for money or an
8     interest in property in connection with a transaction procured through identity theft.” Id.
9     § 1798.92(a). Monterey argues it is not a “claimant” under CITA because when the suit
10    was filed it no longer had an interest in the debt. (Doc. No. 44-1 at 23.)
11          In Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1093 (9th Cir. 2008), the Ninth
12    Circuit held that a “claimant” does not “include a person who had an interest in a disputed
13    debt at some point in the past, but who no longer retains the interest at the time suit is
14    filed.” Additionally, in Soria v. U.S. Bank N.A., Case No. CV 17-00603 CJC (KESx), 2019
15    WL 8167925, at *9 (C.D. Cal. Apr. 25, 2019), the district court granted summary judgment
16    for the defendant bank because the bank “closed” the disputed loans, and it was undisputed
17    the bank did not assert a claim against the plaintiff related to the loans. In Martirosian v.
18    JP Morgan Chase Bank, N.A., Case No. CV 13-2987 RGK (RZx), 2014 WL 12567792, at
19    *3 (C.D. Cal. Apr. 11, 2014), however, the district court distinguished Satey because
20    “[t]here, the bank had sold all its rights in the debt to a debt collector, leaving the bank with
21    no ‘present interest’ in the debt.” The court stated, “[f]ailing to pursue a debt is not
22    equivalent to selling a debt to a third party.” Id.
23          Here, Monterey does not argue the debt has been paid or transferred to a third party,
24    and Monterey does not otherwise explicitly state it is legally prohibited from reinitiating
25    debt collection efforts against Plaintiff. Also, Monterey has not, as Plaintiff insists,
26    “accepted” or “honored” his claim that the account was fraudulent. Instead, Monterey
27    states it “closed the [a]ccount merely as a business decision.” (Doc. No. 49-27 ¶ 38.) In
28    its papers, however, Monterey states that after closing the account, it (1) “no longer claimed

                                                     17
                                                                                      19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3498 Page 18 of 19



1     any interest in the account,” (Doc. No. 44-1 at 33); (2) sent Plaintiff a letter stating, “[y]our
2     account with Monterey Collections has been closed, and you have no further obligation to
3     Monterey Collections and/or Emporium,” (Doc. No. 50 at 10); and (3) “[i]n doing so, it
4     permanently divested itself of its interest in the [a]ccount” and “terminated collection
5     activity in perpetuity,” (Doc. No. 63 at 30). Based on this apparent waiver of its interest in
6     collecting the debt from Plaintiff, it is not clear how Monterey could honestly and
7     legitimately reinitiate debt collection efforts against Plaintiff in the future. Although
8     Monterey has not “accepted” or “honored” Plaintiff’s fraud claim, based on the above,
9     Monterey did not, as a matter of law, possess an interest in reinitiating debt collection
10    efforts against Plaintiff when the lawsuit was filed. Accordingly, Monterey’s motion for
11    summary judgment on Plaintiff’s CITA claim is GRANTED. For the same reason,
12    Plaintiff’s motion for summary judgment as to his CITA claim is DENIED.
13          IV.    CONCLUSION
14          For the forgoing reasons, the parties’ motions for summary judgment are
15    GRANTED IN PART and DENIED IN PART. The parties’ cross motions on the
16    reasonableness of Monterey’s investigation under the FCRA are DENIED. Plaintiff’s
17    motion on the remaining prima facia elements of Plaintiff’s claim under the FCRA, 15
18    U.S.C. § 1681s-2(b), is GRANTED. Plaintiff’s motion as to Monterey’s willfulness under
19    the FCRA is DENIED. Monterey’s motion as to its willfulness under the FCRA is
20    GRANTED. Monterey’s motion as to Plaintiff’s emotional damages under the FCRA and
21    CCCRAA is DENIED.
22          The parties’ cross motions on whether the debt at issue is a “consumer debt” under
23    the RFDCPA are DENIED. Plaintiff’s motion as to the other elements of his RFDCPA
24    claim is DENIED. Monterey’s motion as to Plaintiff’s claim for actual damages under the
25    RFDCPA claim is DENIED.
26          The parties’ cross motions on whether Monterey knew or should have known under
27    CCCRAA that the information it reported was inaccurate are DENIED. Plaintiff’s motion
28    as to the other elements of his CCCRAA claim is GRANTED. Monterey’s motion as to

                                                     18
                                                                                      19cv1781 JM (KSC)
     Case 3:19-cv-01781-JM-KSC Document 72 Filed 01/27/21 PageID.3499 Page 19 of 19



1     Plaintiff’s CITA claim is GRANTED.        Plaintiff’s motion as to his CITA claim is
2     DENIED.
3           Finally, as noted above, Plaintiff initially brought a claim under the FDCPA, but
4     voluntarily agreed to dismiss this claim. (See Doc. No. 49 at 16 n.3.) Accordingly,
5     Plaintiff’s FDCPA claim is DISMISSED.
6           IT IS SO ORDERED.
7     DATED: January 27, 2021
                                                 JEFFREY T. MILLER
8
                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                19
                                                                                19cv1781 JM (KSC)
